MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any
                                                                            Jun 20 2017, 8:40 am
court except for the purpose of establishing
the defense of res judicata, collateral                                         CLERK
                                                                            Indiana Supreme Court
estoppel, or the law of the case.                                              Court of Appeals
                                                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Curtis T. Hill, Jr.
Fort Wayne, Indian                                       Attorney General of Indiana

                                                         Eric P. Babbs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronnie M. Williams,                                      June 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1609-CR-2236
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D06-1601-F6-1



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2236 | June 20, 2017                Page 1 of 8
                                             Case Summary
[1]   Ronnie Williams appeals his convictions for strangulation and battery as Level

      6 felonies. We affirm.


                                                     Issue
[2]   The sole issue Williams raises is whether the State presented sufficient evidence

      to support his convictions.


                                                     Facts
[3]   Williams and his girlfriend, N.G., lived together at a home in Fort Wayne with

      Williams’s grandparents. On the evening of December 27, 2015, Williams,

      N.G., and Williams’s stepbrother, Jovan Bryant, went to a casino to gamble,

      and N.G. consumed alcohol. They returned home around midnight. Williams

      and Bryant planned to play videogames in the upstairs loft area of the home.


[4]   At 1:24 a.m., on December 28, 2015, the Fort Wayne Police Department

      received multiple 911 emergency calls from N.G. She was upset, crying, and

      her voice was hoarse when she told the 911 operator that she had been “beat

      up” and that her face was “all bloody.” Exhibit Vol. p. 5, State’s Exhibit 1.

      She identified Williams as her attacker and stated that “she didn’t do anything

      to him” and that Williams “just beat [her] up.” Id. She told the 911 operator

      that she needed help and that Williams had left the home in a vehicle.


[5]   Officer Chad Schipper responded to the call. He arrived at the home at

      approximately 1:30 a.m. and saw that N.G. had blood on her face and clothes.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2236 | June 20, 2017   Page 2 of 8
      Her nose and the left side of her cheek were swollen, and she was bleeding from

      her lips. The officer saw that clothing and furniture were scattered in the loft

      area. He testified that N.G. smelled of alcohol but that she did not appear to be

      intoxicated. She did not slur her words, and she understood the questions he

      posed to her.


[6]   N.G. told Officer Schipper that she, Williams, and Bryant had been drinking at

      the casino. When they returned home, she and Williams argued, and their

      argument turned into a physical altercation. She stated that Williams slammed

      her against the wall, told her to stop talking, and threw her to the ground.

      Williams then grabbed N.G. by the throat with his left hand and struck the left

      side of her face several times with his right fist and elbow area. She stated that,

      while he had his hand on her throat, she had difficulty breathing.


[7]   N.G. was treated at the scene by a paramedic who asked her questions about

      the incident and her injuries. N.G. told the paramedic that she had been

      punched in the face. The paramedic testified that N.G. suffered from blunt

      trauma to her face, that her face was swollen, and that she had blood on her

      lower lip. N.G. complained of facial pain. The paramedic did not detect an

      odor of alcohol on N.G. He testified that it was possible that her injuries were

      sustained by falling down the stairs, but not probable.


[8]   Officer Jhormy Martinez arrived at the scene and photographed the inside of

      the home and N.G. When he finished, he transported N.G. to her sister’s

      house.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2236 | June 20, 2017   Page 3 of 8
[9]    A few hours after the incident occurred, at approximately 9:30 a.m., an officer

       was dispatched to the house where Williams and N.G. resided because N.G.’s

       sister reported to the police that N.G. was no longer at her home. Williams’s

       grandparents allowed the responding officer to enter the home and led the

       officer to the upstairs bedroom. When he opened the door, he saw a naked

       Williams leap out of the bed and run toward the window. The officer also saw

       that N.G. was in the bed. She appeared to be severely battered. One of her

       eyes was swollen shut, and when she tried to talk, one side of her face did not

       move.


[10]   The officer handcuffed Williams. Both Williams and N.G. were transported to

       the Allen County Sheriff’s Department. The officer who interviewed Williams

       noticed that Williams had scratches on his arms and neck that he believed were

       consistent with wounds received while attempting to strangle someone.

       Pictures were taken of Williams’s wounds. Williams was charged with

       strangulation and battery as Level 6 felonies and domestic battery as a Class A

       misdemeanor.


[11]   At Williams’s jury trial, witnesses offered differing versions of what transpired

       the night of the incident. N.G. testified that she, Williams, and Bryant went to

       a casino to gamble, but no one won any money. She also testified she had been

       drinking alcohol and was “really drunk;” she did not recall the night of the

       incident, what happened to her, or how she received her injuries; she did not

       remember when Williams and Bryant left the home; she did not remember

       calling the police; she did not recognize pictures of her taken by the police after

       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2236 | June 20, 2017   Page 4 of 8
       she sustained her injuries; and she still was very intoxicated the morning after

       the incident occurred. Tr. p. 114.


[12]   Both Williams and Bryant testified that, when the three returned from the

       casino, they all were happy because Williams had won money. N.G. was very

       intoxicated. Williams and Bryant decided to play a videogame in the loft area

       of the house. N.G. stepped onto a hoverboard and began “swerving around”

       and veering at Williams. Id. at 219. N.G. and Williams collided, and they fell

       down the stairs together with the hoverboard. When N.G. got up from the fall,

       she looked at her face in a mirror and “freak[ed] out” when she saw her

       injuries. Id. at 220. She charged at Williams and tried to hit him. Williams put

       his arms out so that she could not strike his face. Bryant then grabbed

       Williams, and the two left the home. Williams testified that his and N.G.’s fall,

       along with the hoverboard, put a hole in the wall and broke the rails out of the

       staircase. However, none of the officers who entered Williams’s and N.G.’s

       home saw a hoverboard or any damage to the walls of the home or the

       staircase.


[13]   A jury found Williams guilty as charged. The trial court merged his convictions

       for domestic battery and battery, due to double jeopardy concerns. Williams

       was sentenced to an aggregate sentence of three years. Williams now appeals.


                                                   Analysis
[14]   Williams argues that the State presented insufficient evidence that he

       committed strangulation and battery because two witnesses testified that N.G.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2236 | June 20, 2017   Page 5 of 8
       sustained her injuries after attempting to ride a hoverboard and falling down the

       stairs and that she attacked Williams; Williams sustained wounds from the

       incident; N.G.’s statements regarding the incident were inconsistent because

       she told the responding officer that Williams strangled her, but did not tell this

       to the 911 operator; N.G.’s behavior was not consistent with her being a victim

       of an attack; and N.G. was not a credible witness because she was intoxicated

       at the time of the incident. We find there was ample evidence presented from

       which a jury could conclude that Williams strangled and battered N.G.


[15]   When reviewing a claim of sufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of the witnesses. Jones v. State, 783 N.E.2d
1132, 1139 (Ind. 2003). Rather, we look only to the probative evidence

       supporting the judgment and the reasonable inferences that may be drawn from

       that evidence to determine whether a reasonable trier of fact could conclude the

       defendant was guilty beyond a reasonable doubt. Id. If there is substantial

       evidence of probative value to support the conviction, it will not be set aside.

       Id.


[16]   To prove strangulation, the State was required to show that Williams, “in a

       rude, angry, or insolent manner, knowingly or intentionally: (1) applie[d]

       pressure to the throat or neck of another person . . . in a manner that impede[d]

       the normal breathing or the blood circulation of the other person.” Indiana

       Code Section 35-42-2-9. To convict Williams of battery as a Level 6 felony, the

       State was required to prove that Williams knowingly or intentionally touched



       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2236 | June 20, 2017   Page 6 of 8
       N.G. in a rude, insolent, or angry manner, resulting in moderate bodily injury

       to N.G. I.C. § 35-42-2-1(d)(1).


[17]   Although N.G. testified that she did not remember the incident, evidence

       presented at trial established that, when N.G. placed the 911 emergency call,

       she was crying, upset, and her voice was hoarse. She told the 911 operator that

       she had been beaten by Williams and that her face was bloody. Officer

       Schipper testified that he arrived at N.G.’s home shortly after she placed the

       911 call and that she was crying. The officer testified that he could smell

       alcohol on N.G. but that she was not drunk, was not slurring her words, and

       understood the questions he asked her. N.G. told the officer that Williams

       slammed her against the wall, threw her to the ground, grabbed her by the

       throat, and struck her several times in the face with his fist and elbow area.

       N.G. stated that, when Williams had his hand on her throat, it was hard for her

       to breathe and she started to lose consciousness. The officer saw that N.G. had

       blood on her face and clothes, that her nose and cheek were swollen, and that

       her lips were bleeding.


[18]   N.G. told the paramedic who arrived at the scene that she had been punched in

       the face, and the paramedic saw that N.G. had blunt trauma to her face.

       Pictures of N.G. that were taken at the scene showed red marks on N.G.’s neck.

       The officer who saw N.G. several hours after the incident occurred noticed that

       N.G.’s eye was swollen shut.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2236 | June 20, 2017   Page 7 of 8
[19]   An officer trained in domestic violence testified that Williams’s wounds were

       consistent with the kind of wounds that are inflicted when a victim fights for her

       life. Although Williams and Bryant testified that the injuries sustained by N.G.

       and Williams resulted from an accident involving a hoverboard and a fall

       downstairs, the officers involved in the investigation did not find a hoverboard

       in the home and did not observe any damage to the home’s wall or staircase.


[20]   The jury is free to believe or disbelieve witnesses, as it sees fit. McClendon v.

       State, 671 N.E.2d 486, 488 (Ind. Ct. App. 1996). We respect the jury’s

       “exclusive province to weigh conflicting evidence.” McHenry v. State, 820
N.E.2d 124, 126 (Ind. 2005). The jury found Williams guilty as charged. The

       arguments Williams presents are an invitation to reweigh the evidence, which

       we will not do. Jones, 783 N.E.2d at 1139. We conclude that the State

       presented sufficient evidence to support Williams’s convictions for

       strangulation and battery.


                                                 Conclusion
[21]   For the foregoing reasons, we affirm William’s convictions for strangulation

       and battery.


[22]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2236 | June 20, 2017   Page 8 of 8